Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments/amendments, see pages 2-7 and 9-13, filed 6/2/22, with respect to the claims have been fully considered and are persuasive. The 103 rejections of the claims has been withdrawn. A typographical error on pages 2 of the non-final rejection mailed 3/9/22 omitted to state that the abstract objection was withdrawn due to the amendments.
Allowable Subject Matter
Claims 1, 2, 5-7, 10-12, and 15-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1, the prior art discloses a charging method for a mobile terminal, comprising: charging a rechargeable battery of the mobile terminal with a constant power, wherein the charging a rechargeable battery of the mobile terminal with a constant power comprises: the prior art fails to disclose the further inclusion of the combination of charging the rechargeable battery of the mobile terminal with a first constant power determined based on an average charging power supported by the mobile terminal, when a maximum output power of a charger is greater than or equal to the average charging power supported by the mobile terminal, wherein the first constant power is equal to or smaller than the average charging power supported by the mobile terminal; and charging the rechargeable battery of the mobile terminal with a second constant power determined based on the maximum output power of the charger, when the maximum output power of the charger is less than the average charging power supported by the mobile terminal.
Independent Claims 6 and 11 are allowed for the same reasons as allowed independent Claim 1. Dependent Claims 2, 5, 7, 10, 13, and 15-17 are allowed for their dependence upon allowed independent Claims 1, 6, and 11. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T TRISCHLER whose telephone number is (571)270-0651. The examiner can normally be reached 9:30A-3:30P (often working later), M-F, ET, Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN T TRISCHLER/            Primary Examiner, Art Unit 2859